         Case 18-43338     Doc 38     Filed 01/02/20 Entered 01/02/20 13:07:32                    Desc Order of
                                        Dismissal ch 13 Page 1 of 1

                                  UNITED STATES BANKRUPTCY COURT
                                       DISTRICT OF MINNESOTA




In re:
                                                                                            Case No: 18−43338 − MER
Thomas Gerard Nerburn

Debtor(s)                                                                                                Chapter 13 Case




                                    ORDER AND NOTICE OF DISMISSAL


The chapter 13 trustee has requested that the court dismiss Thomas Gerard Nerburn. After notice and hearing the
court has determined that the case as to Thomas Gerard Nerburn should be dismissed.

IT IS THEREFORE ORDERED:

The case as to Thomas Gerard Nerburn is dismissed under 11 U.S.C. §§ 349 and 1307.


Dated: 1/2/20                                             Michael E Ridgway
                                                          United States Bankruptcy Judge




                                                          NOTICE OF ENTRY AND FILING ORDER OR JUDGMENT
                                                          Filed and docket entry made on January 2, 2020
                                                          Lori Vosejpka Clerk, United States Bankruptcy Court
                                                          By: cathy Deputy Clerk


odsm/mnbodsm.jsp 8/15
